UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 INTEGRO USA, INC.,
                               Petitioner,
                                                                   19-CV-8752 (JPO)

                      -v-                                       OPINION AND ORDER


 ETHAN CRAIN et al.,
                               Respondents.



J. PAUL OETKEN, District Judge:


       This case arises out of eleven former employees’ exodus from Petitioner Integro USA,

Inc. (“Integro”) to a competitor firm, Marsh USA, Inc. (“Marsh”). (Dkt. No. 1 (“Pet.”) ¶ 1.) In

the course of their departure, Integro claims, the Respondent employees violated their

non-solicitation agreements with Integro, and misappropriated trade secrets in violation of the

common law and the federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(c). (Pet.

¶ 18.) Both parties agree that the merits of the underlying dispute will be resolved in arbitration

rather than in federal court. (See Pet. ¶ 5.) Yet Integro seeks interim relief enjoining Defendants

from soliciting or attempting to solicit any of Integro’s employees or clients and from disclosing

or otherwise misappropriating Integro’s trade secrets while the arbitration proceeds. (Pet. at 19.)

For the reasons that follow, the Court denies the petition as to the misappropriation of trade

secrets claims and declines to exercise supplemental jurisdiction over the remaining state law

claims. Accordingly, the remaining state law claims are dismissed without prejudice.

I.     Background

       Because, as explained below, the Court declines to exercise supplemental jurisdiction

over most of the claims, the Court confines its background and findings to those facts directly


                                                 1
relevant to the misappropriation of trade secrets claims. Integro is an insurance brokerage and

risk management consulting firm. (Pet. ¶ 1.) On September 16, 2019, Respondents 1 — eleven

employees of Integro’s Northeast-based large account healthcare property and casualty unit —

resigned simultaneously and without prior notice to join Marsh, a competitor firm. (Id.) Each of

the Respondents is party to an employment agreement with Integro, and though the agreements

vary, each contains an arbitration provision. (See Dkt. Nos. 6-1 to 6-11.)

         Respondents William McDonough and Ethan Crain were the leaders of Respondents’

team at Integro. (Pet. ¶ 25.) On the morning of the resignations, McDonough emailed a

colleague requesting an “update . . . on the stop loss program” for a client identified in the email

as “UMHHC/UMass Memorial.” (Dkt. No. 6-19 at 9.) McDonough stated that he was having

“major computer [problems]” and therefore could not “find the report/update.” (Id.) He

explained that he needed “the typical general update for the CPAC Board meeting on October 4,

2019.” (Dkt No. 6-19 at 8.) After the colleague responded with several reports, McDonough

replied requesting a “current picture of the program.” (Dkt No. 6-19 at 6.) “My laptop,” he

explained, “is in ‘blanked up mode.’” (Id.) The contact responded with what he described as a

“schematic of the placement.” (Dkt No. 6-19 at 3.) McDonough resigned later that day. (Pet.

¶ 46.)

         Petitioner’s forensic investigation of Respondents’ work computers revealed some

anomalous activity in the days and weeks leading up to the resignation. For example, in the

week before his departure, McDonough’s computer was connected to a USB storage device for

the first time in three months, and hundreds of files were deleted from the computer. (See Dkt.


         1
        Respondents are Ethan Crain, William McDonough, Joanne Wankmiller, Diana
Alessandrini, Gary Neal Wallace, Eileen Flaherty, Anne Chang, Debra Goddeau, Peter Lavery,
Alexander Heide, and Eva Gee. (See Pet. ¶¶ 7–17.)


                                                  2
No. 17-3 ¶¶ 3–8.) A Google search was executed on his computer the day before his departure

for the string “how to back up iphone to icloud.” (Dkt. No. 27 ¶ 8.) A USB device was

connected to Respondent Joanne Wankmiller’s computer for the first time in eight months

several weeks before her departure. (See Dkt. No. 17-3 ¶ 9.) Respondent Eva Gee deleted 190

files on the day she resigned from the company. (See Dkt. No. 17-3 ¶ 19.) And several of the

respondents whose computers were analyzed accessed documents allegedly containing

confidential client information in the days and weeks before the resignation.

       Integro filed its petition for a temporary restraining order and preliminary injunction in

aid of arbitration on September 20, 2019, arguing that Respondents were soliciting Integro

clients and employees in violation of their non-solicitation agreements and were disclosing trade

secrets in the process. (See Pet.) The parties appeared for a hearing on the petition on

September 23, 2019. (See Dkt. No. 23 (“Tr.”).) The Court declined to enter a temporary

restraining order at that time but set a briefing schedule on the matter. (See Tr. 36:19–37:6.) On

September 26, 2019, Respondents submitted a memorandum of law in opposition to the petition

(Dkt. No. 14) as well as supporting declarations (Dkt. No. 15.). On September 30, 2019, Integro

submitted its reply in support of the petition and additional supporting declarations, including the

analysis of its forensic electronics expert. (Dkt. No. 17.) On October 4, 2019, and with leave of

the Court, Respondents filed a sur-reply and supporting declarations. (Dkt. No. 25.) Finally, on

October 7, 2019, Integro filed two supplemental declarations and a motion to expedite and

supplement the record. 2 (Dkt. Nos. 27–29.)




       2
           The motion to supplement the record was unopposed and is granted.


                                                 3
       A.      Legal Standard

       Pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., courts must

“enforce privately negotiated agreements to arbitrate . . . in accordance with their terms.” Volt

Info. Scis., Inc. v. Leland Stanford, Jr. Univ., 489 U.S. 468, 478 (1989). But as the Second

Circuit has explained, “Arbitration can become a ‘hollow formality’ if parties are able to alter

irreversibly the status quo before the arbitrators are able to render a decision in the dispute.”

Blumenthal v. Merrill Lynch, Pierce, Fenner & Smith, 910 F.2d 1049, 1053 (2d Cir.1990). By

entering a preliminary injunction in aid of arbitration, a district court may therefore “ensure that

the parties get what they bargained for — a meaningful arbitration of the dispute.” Id. at 1053.

       The standard for issuance of a preliminary injunction in aid of arbitration is essentially

the same as that for any other preliminary injunction. See Rex Med. L.P. v. Angiotech Pharm.

(US), Inc., 754 F. Supp. 2d 616, 621 (S.D.N.Y. 2010). In the Second Circuit, a “party seeking a

preliminary injunction [must] show (a) irreparable harm and (b) either (1) likelihood of success

on the merits or (2) sufficiently serious questions going to the merits to make them a fair ground

for litigation and a balance of hardships tipping decidedly toward the party requesting the

preliminary relief.” Citigroup Glob. Markets, Inc. v. VCG Special Opportunities Master Fund

Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (citation omitted). In order to satisfy the “likelihood of

success on the merits” standard, a plaintiff must show “that [her] ultimate success on the merits

is more likely than not.” Id.at 35.




                                                  4
II.    Discussion 3

       A.      Misappropriation of Trade Secrets

       Integro has failed to show a likelihood of success on the merits of its trade secrets claims

because the evidence does not support the inference that Defendants misappropriated any trade

secret. 4 The DTSA “provides a private cause of action to the owner of a trade secret that is

misappropriated.” Opternative, Inc. v. JAND, Inc., No. 17 Civ. 6936, 2019 WL 624853, at *6

(S.D.N.Y. Feb. 13, 2019) (internal quotation marks and citation omitted). Misappropriation, as

relevant here, is defined by the DTSA as “acquisition of a trade secret of another by a person

who knows or has reason to know that the trade secret was acquired by improper means[, or]

disclosure or use of a trade secret of another without express or implied consent by a person

who[]used improper means to acquire knowledge of the trade secret.” 18 U.S.C. § 1839(5).

“The DTSA, therefore, contemplates three theories of liability: (1) acquisition, (2) disclosure, or

(3) use.” Opternative, 2019 WL 624853, at *6 (internal quotation marks and citation omitted).

To prevail on a New York misappropriation of trade secret claim, “a party must demonstrate: (1)

that it possessed a trade secret, and (2) that the defendants used that trade secret in breach of an




       3
          Respondents argue that Integro lacks standing to bring the petition because Integro has
been acquired by another entity, Edgewood Partners Insurance Center (“EPIC”), and EPIC has
retired the Integro brand. (See Dkt. No. 14 at 4–5.) But Integro submitted evidence indicating
that Integro persists as a distinct corporate entity. (See Dkt. No. 18.) Integro has therefore
satisfied the Court that, notwithstanding EPIC’s purchase of Integro’s stock, Integro has an
injury-in-fact sufficient to confer constitutional standing.
       4
          Integro has also requested that it be given the opportunity to conduct expedited
discovery before its petition for a preliminary injunction is decided. (See Dkt. No. 17 at 5–10.)
But it has failed to show even a minimal chance of success on the merits of its misappropriation
of trade secrets claim, and there is therefore no good cause justifying expedited discovery. See
Levy v. Young Adult Inst., Inc., No. 13 Civ. 2861, 2015 WL 170442, at *6, *11 (S.D.N.Y. Jan.
13, 2015).


                                                  5
agreement, confidential relationship or duty, or as a result of discovery by improper means.” N.

Atl. Instruments, Inc. v. Haber, 188 F.3d 38, 43–44 (2d Cir. 1999).

       Integro argues that McDonough’s obtaining the UMass schematic on the day he resigned,

in light of Respondents’ general course of conduct, supports their misappropriation of trade

secrets claim. (See Pet. ¶ 45.) The emails between McDonough and other employees detailed

above do indeed show that he requested and received via email some work product, which

McDonough does not dispute. (See Dkt. No. 15-2 ¶¶ 13–18.) But the inferential leap that

Integro asks the Court to make — from this conversation to misappropriation of a trade secret —

is a leap too far. Integro has submitted no evidence in support of its theory that McDonough lied

about his computer problems in order to obtain the schematic, nor that he improperly used or

disclosed the schematic. And McDonough attested in a sworn declaration that his email was

truthful and that he sought the schematic in order to include it in a presentation he was preparing

for a routine meeting with the board of UMass’s captive insurance company. (See Dkt. No. 15-2

¶ 13.) Indeed, Integro has not meaningfully disputed McDonough’s account, either in its reply

briefing or with its own evidence. In short, McDonough attests, and the only evidence before the

Court on this point suggests, that he requested and used the schematic in furtherance of his duties

and did not improperly acquire, use, or disclose the alleged trade secret. Thus, even if the

schematic is a trade secret 5 — an assumption that Respondents vigorously dispute — Integro has

failed to show a likelihood of success on the theory that it was misappropriated under federal or



       5
         A “trade secret” is any “type[] of financial, business, scientific, technical, economic, or
engineering information . . . whether tangible or intangible, . . . [if] the owner thereof has taken
reasonable measures to keep such information secret[] and[]the information derives independent
economic value, actual or potential, from not being generally known to, and not being readily
ascertainable through proper means by, another person who can obtain economic value from the
disclosure or use of the information.” 18 U.S.C. § 1839(3).


                                                 6
New York law. And Integro has not identified any other specific trade secret allegedly

misappropriated by Respondents. It therefore fails to meet the bar for interim relief on its

misappropriation of trade secret claims. 6

       B.      Remaining State Law Claims

       Finally, the Court declines to exercise supplemental jurisdiction over the remaining state

law claims, which largely sound in contract. 7 “The district court[] may decline to exercise

supplemental jurisdiction” if, as relevant here, “the district court has dismissed all claims over

which it has original jurisdiction.” 28 U.S.C. § 1367(c). Typically, the denial of a preliminary

injunction or other interim relief does not occasion a dismissal that would trigger the Court’s

discretion under the supplemental jurisdiction statute. But the present case is something of a

procedural oddity. Integro seeks only an injunction to preserve the status quo during arbitration;

upon the denial of the request for interim relief, there remains no underlying claim for permanent

relief before the Court. The federal law claims have thus been “eliminated before trial,”

triggering the Court’s discretion under the supplemental jurisdiction statute. Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see also, e.g., In re M.B. Int’l W.W.L., No. 12 Civ.

4945, 2012 WL 3195761, at *14 (S.D.N.Y. Aug. 6, 2012) (closing case after the denial of the

motion for a preliminary injunction in aid of arbitration).

       “In the usual case” in which federal law claims have dropped out before trial, “the

balance of factors to be considered under the pendent jurisdiction doctrine — judicial economy,

convenience, fairness, and comity — will point toward declining to exercise jurisdiction over the



       6
         Because this is a sufficient ground to reject Integro’s request for interim relief, the Court
does not reach the question whether Integro has shown irreparable harm.
       7
         There is no assertion that Integro is entitled to invoke this Court’s diversity jurisdiction,
and the only federal law claim Integro asserts is the DTSA claim.


                                                  7
remaining state-law claims.” Favourite v. 55 Halley St., Inc., 381 F. Supp. 3d 266, 285

(S.D.N.Y. 2019) (quoting Carnegie-Mellon Univ., 484 U.S. at 350 n.7). However, where the

state law claim has been rendered “obvious” because, in the course of adjudicating a federal

claim, the court has “decided an issue . . . dispositive of the state law claim,” a departure from

that general practice is warranted. 13D Wright & Miller, Fed. Prac. & Proc. § 3567.3 (3d ed.

2019). Integro’s common law misappropriation of trade secrets claim raises just those

circumstances, and therefore is properly the subject of the Court’s discretionary exercise of

supplemental jurisdiction. However, the Court sees no reason to deviate from the typical

practice with respect to the contract claims. The adjudication of the federal claim has not

advanced the ball with respect to the contract claims because they rest on different factual and

legal predicates than the DTSA claim. And the contract claims may turn on subtle questions of

state law; for example, the parties have directed much of their briefing to arguing whether the

covenants not to solicit clients are unenforceable under New York law because the client

relationships predated Respondents’ tenure at Integro, see BDO Seidman v. Hirschberg, 93

N.Y.2d 382, 388–89 (1999), or whether they instead fall within an exception to that general rule

because Integro had either purchased or substantially invested in cultivating the relationships, see

Johnson Controls, Inc. v. A.P.T. Critical Sys. Inc., 323 F. Supp. 2d 525, 536 (S.D.N.Y. 2004).

Accordingly, the interests of judicial economy and comity are served by the Court declining to

exercise supplemental jurisdiction over the remaining claims.

       For the foregoing reasons, Integro’s petition for a preliminary injunction in aid of

arbitration is DENIED as to the misappropriation of trade secrets claims. It is DISMISSED

WITHOUT PREJUDICE as to the remaining contract law claims.




                                                  8
        The Clerk of Court is directed to close the motion at Docket Number 29 and to close the

case.

        SO ORDERED.

Dated: November 14, 2019
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge




                                                9
